                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:08-CR-00091-BR
                                 No. 5:16-CV-00461-BR

TIMOTHY HUGH LINDSEY,                                  )
                                                       )
               Petitioner,                             )
                                                       )
               v.                                      )       ORDER
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
               Respondent.                             )

       This matter is before the court on the 23 October 2018 order directing petitioner to show

cause why his amended 28 U.S.C. § 2255 motion should not be dismissed. (DE # 98.) Petitioner

did not file a response to the order, and the time within which to do so has expired. For the

reasons stated in the 23 October 2018 order, the amended § 2255 motion (DE # 91) is

DISMISSED. The court finds that petitioner has not made “a substantial showing of the denial

of a constitutional right,” 28 U.S.C. ' 2253(c)(2), and therefore, a certificate of appealability is

DENIED.

       This 15 January 2019.




                                               __________________________________

                                                       W. Earl Britt
                                                       Senior U.S. District Judge
